ON MOTION FOR REHEARING.
BEAUCHAMP, Judge.
The State has filed motion in this case for rehearing and principally relies upon evidence showing that appellant was in possession of the hog that had been stolen for the purpose of corroborating the accomplice witness.
The record reveals that the accomplice witness, together with the other parties involved, caught the hog and borrowed a rope to tie it, which fact was corroborated by another State witness who says that appellant was not present. It is, therefore, apparent from the record that appellant was not present at the time and place where the hog was stolen. His subsequent possession of the hog at a different place would be evidence of the theft and corroborative of the accomplice witness had there been no testimony whatever throwing any light on the circumstances under which the hog was stolen and of the parties present.
Under the instant case, however, we think that this court has properly held that the presence of the hog in the barn of appellant some distance away from the place it was stolen does not corroborate the evidence of the accomplice witness as to what took place at the time the hog was caught, tied and taken *312away. Looman v. State, 39 S. W. 571 is not authority for the position taken by the State. The story there given was that the accomplice entered a house at the suggestion of appellant, stole a gun and gave it to him. He was afterwards found in possession of the gun. Had it been shown that Looman was not personally present and took no part in the theft of the gun, his subsequent possession of it would have presented facts similar to the one before us, but the holding of this court would likely have been different. Similar reasoning will dispose of Allen v. State, 262 S. W. 502. We fail also to find anything in Allen v. State, 25 S. W. (2d) 850 to be helpful on the subject. The particular question before us is not treated.
The State’s motion for rehearing is overruled.